Exhibit 10.50


HOLLYFRONTIER CORPORATION

NOTICE OF GRANT OF RESTRICTED STOCK UNITS
(Time-Based Vesting)
Pursuant to the terms and conditions of the HollyFrontier Corporation Long-Term
Incentive Compensation Plan (the “Plan”), and the associated Restricted Stock
Unit Agreement (Time-Based Vesting) which has been made separately available to
you (the “Agreement”), you are hereby granted an award to receive the number of
Restricted Stock Units (“RSUs”) set forth below, whereby each RSU represents the
right to receive one Share, plus rights to certain dividend equivalents
described in Section 3 of the Agreement, under the terms and conditions set
forth below, in the Agreement, and in the Plan. Capitalized terms used but not
defined herein shall have the meanings set forth in the Plan or the Agreement.
You may obtain a copy of the Plan and a copy of the prospectus related to the
Shares by following the instructions attached as Appendix A. Additionally, you
may request a copy of the Plan or the prospectus by contacting Cara Whitesel at
Cara.Whitesel@hollyfrontier.com or 214.954.6530.
Grantee:


______________________
Date of Grant:


__________ __, 2019 (“Date of Grant”)
Number of Restricted Stock Units:


______________________
Vesting Schedule:
The restrictions on all of the RSUs granted pursuant to the Agreement will
expire and the RSUs will vest according to the following schedule (or on the
first business day thereafter if the date below falls on a weekend) (each such
date, a “Regular Vesting Date”); provided, that (except as otherwise provided in
Section 6 of your Agreement) you remain in the employ of the Company or its
Subsidiaries continuously from the Date of Grant through such Regular Vesting
Dates (as determined under the Agreement).



On Each of the Following Regular Vesting Dates
Cumulative Portion of RSUs that will become Vested
December 1, 2020
One-third
December 1, 2021
One-third
December 1, 2022
One-third



Except as otherwise provided in Section 6 of your Agreement, all RSUs that have
not become vested and non-forfeitable pursuant to this Notice will be null and
void and forfeited to the Company in the event of your termination by the
Company or its Subsidiaries for any reason or upon your breach of the covenants
set forth in Section 22 of the Agreement.
The Shares you receive upon settlement will be taxable to you in an amount equal
to the closing price of the Shares on the date of settlement. By receipt or
acceptance of the RSUs you acknowledge and agree that (a) you are not relying on
any written or oral statement or representation by the Company, its affiliates,
or any of their respective employees, directors, officers, attorneys or agents
(collectively, the “Company Parties”) regarding the tax effects associated with
this Notice of Grant of Restricted Stock Units and the Agreement and your
receipt, holding and vesting of the RSUs, (b) in accepting the RSUs you are
relying on your own judgment and the judgment of the professionals of your
choice with whom you have consulted, (c) a copy of the Agreement and the Plan
has been made available to you and (d) you agree to comply with the terms and
conditions of the Plan and the Agreement (including, but not limited to, the
covenants set forth in Section 22 of the Agreement). In addition, you consent to
receive documents from the Company and any plan administrator by means of
electronic delivery, provided that such delivery complies with applicable law,
including, without limitation, documents pursuant or relating to any equity
award granted to you under the Plan or any other current or future equity or
other benefit plan of the Company (the “Company’s Equity Plans”). This consent
shall be effective for the entire time that you are a participant in a Company
Equity Plan. By receiving or accepting the RSUs you hereby release, acquit and
forever discharge the Company Parties from all actions, causes of actions,
suits, debts, obligations, liabilities, claims, damages, losses, costs and
expenses of any nature whatsoever, known or unknown, on account of, arising out
of, or in any way related to the tax effects associated with this Notice of
Grant of Restricted Stock Unit and the Agreement and your receipt, holding and
the vesting of the RSUs.


HollyFrontier Corporation




    
Richard L. Voliva III, Executive Vice President and Chief Financial Officer



Appendix A




1

